United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 15, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-50870
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARTIN R. GUERRERO, JR.,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 5:91-CR-318-1
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Martin R. Guerrero, Jr., federal prisoner # 43281-080,

appeals the district court’s denial of his motion for

modification of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A),

pursuant to 28 U.S.C. § 2241, or, in the alternative, a writ of

coram nobis.   He argues that the district court erred in denying

relief on his claims that (1) he is entitled to release, pursuant

to 18 U.S.C. § 3582(c)(1)(A), based on his heart condition, and

(2) his sentence is illegal because it was based on facts not

submitted to the jury and proved beyond a reasonable doubt in

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50870
                                -2-

violation of Blakely v. Washington, 542 U.S. 296 (2004) and

United States v. Booker, 125 S. Ct. 738, 755-56 (2005).

     Guerrero does not argue that he has an illness from which he

will die within one year or that his medical condition has

rendered him unable to provide self-care.    Thus, he has not shown

that the Bureau of Prisons abused its discretion in applying its

interpretive rule restricting the application of 18 U.S.C.

§ 3582(c)(1)(A)(i) to inmates who have been diagnosed with

medical conditions that are terminal within one year or who

suffer from severely debilitating and irreversible conditions

that render them unable to provide self-care.    This claim is

without merit.

     Because Guerrero’s Blakely/Booker argument seeks to

challenge alleged sentencing errors, a § 2255 motion was the

appropriate vehicle in which to raise the claims absent a showing

that the remedy provided under § 2255 was inadequate or

ineffective to test the legality of his detention.     See Padilla

v. United States, 416 F.3d 424, 425-26 (5th Cir. 2005).

Guerrero’s claims do not fall within this exception, otherwise

known as § 2255's “savings clause” because Booker is not

retroactively applicable to cases on collateral review.     Padilla,

416 F.3d at 427.   Thus, his sentencing challenge is not

cognizable in a § 2241 petition.   Id.    The district court did not

err in denying Guerrero’s § 2241 petition.

     Guerrero’s motion to “Include Information” is treated as a

motion to file a supplemental brief and is DENIED.
                     No. 04-50870
                          -3-

AFFIRMED; MOTION DENIED.